Exhibit 10.3
 
Final Form 
 
 
PLEDGE AGREEMENT
 
THIS PLEDGE AGREEMENT (as amended, supplemented or modified in accordance with
the terms hereof, this “Agreement”), dated as of [     ], 2011 is entered into
by and between MSPEA Modified Plastics Holding Limited, a company incorporated
and existing under the laws of Cayman Islands (the “Pledgee”) and XD.
Engineering Plastics Company Limited, a corporation organized under the laws of
the British Virgin Islands (the “Pledgor”).
 
WHEREAS, pursuant to the Securities Purchase Agreement, dated as of August 15,
2011 (the “Securities Purchase Agreement”), among the Pledgee, Mr. Jie Han, a
citizen of the People’s Republic of China (“Mr. Han”), the Pledgor and China XD
Plastics Company, a corporation organized and existing under Chapter 78 of the
Nevada Revised Statutes of the State of Nevada (the “Company”), the Company has
agreed to issue and sell to the Pledgee an aggregate of 16,000,000 shares of its
series D junior convertible preferred stock, par value $0.0001 per share (the
“Series D Preferred Stock”);
 
WHEREAS, in connection with the transactions contemplated by the Securities
Purchase Agreement, the parties hereto, Mr. Han and the Company have entered
into other Transaction Documents (as defined in the Securities Purchase
Agreement);
 
WHEREAS, the Pledgor is a stockholder of the Company;
 
WHEREAS, in order to induce the Pledgee to enter into the transactions
contemplated by the Transaction Documents the Pledgor has agreed to grant to the
Pledgee a security interest in certain shares of the common stock of the
Company, par value $0.0001 per share (the “Common Stock”) owned by the Pledgor
as set forth in Schedule A attached hereto (the “Pledged Shares”) to secure the
performance by the Company, Mr. Han and the Pledgor of their obligations under
the Transaction Documents.
 
NOW, THEREFORE, in consideration of the premises and other consideration, the
receipt and sufficiency of which are hereby acknowledged, the Pledgor hereby
agrees with the Pledgee, as follows:
 
Section 1.  Pledge.  The Pledgor hereby pledges, assigns and grants to the
Pledgee, a first priority security interest and lien in the following property
(the “Collateral”) to secure the payment and performance of the Secured
Obligations (as defined below):
 
(a)  
any and all right, title interests in the Pledged Shares including, without
limitation, all certificates, agreements or instruments, if any, representing
the Pledged Shares, any options and other rights of any nature whatsoever which
may be issued or granted to the Pledgor in respect of the Pledgor’s interest in
the Pledged Shares while this Agreement is in effect; and, subject to Section 6
of this Agreement, all income and benefits, including, without limitation,
dividends, distributions payable or distributable in cash, property, or stock,
registration rights and subscription rights, instruments and other property (the
“Proceeds”) from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledgor’s interest in any of the
foregoing; and

 
 
 
 
 

--------------------------------------------------------------------------------

 
2
 
(b)  
all additions, substitutes and replacements for and Proceeds of the property
described in paragraph (a) above (including all shares or other proceeds arising
out of conversions or splits of any securities described in paragraph (a)
above).  Any securities received by the Pledgor which shall constitute such
additions, substitutes and replacements for, or Proceeds of, the property
described in paragraph (a) above, shall, if delivered to the Pledgor, be held in
trust by the Pledgor for the Pledgee and shall be delivered immediately to the
Pledgee.

 
Section 2.   Secured Obligations.  The following obligations (collectively, the
“Secured Obligations”) are secured by the Collateral under this Agreement:
 
(a)  
The full and prompt payment when due (whether at stated maturity, by redemption
or acceleration or otherwise) of all debts, obligations and liabilities of the
Pledgor (including liabilities for which the Pledgor is jointly and severally
liable) and Mr. Han owing to the Pledgee, whether now existing or hereafter
incurred, arising under the Transaction Documents and any and all renewals,
extensions and rearrangements thereof, and the due performance and compliance by
the Company, the Pledgor and Mr. Han with all of the terms, conditions and
agreements contained in the Transaction Documents; and

 
(a)  
All reasonable costs and expenses incurred by the Pledgee, including, without
limitation, reasonable attorney’s fees and expenses, to enforce this Agreement
and maintain, preserve, collect and realize upon the Collateral; provided,
however, that the Pledgee shall notify the Pledgor and Mr. Han in writing as
soon as possible if such costs and expenses are reasonably estimated to have
reached US$100,000 (it being understood that no failure or delay of the Pledgee
to so notify the Pledgor or Mr. Han shall prejudice the validity or status of
the Secured Obligations).

 
Section 3.  Procedure.
 
To the extent that the Pledgor at any time or from time to time owns, acquires
or obtains any right, title or interest in any Collateral, such Collateral shall
automatically (and without the taking of any action by the Pledgee) be pledged
pursuant to Section 3 of this Agreement, and the Pledgor shall take such actions
as the Pledgee shall reasonably request with respect thereto to perfect its
security interest therein.  The Pledgor shall deliver all investment securities
and other instruments and documents which are a part of the Collateral and in
the Pledgor’s possession to the Pledgee, in a form suitable for transfer by
delivery or accompanied by duly executed instruments of transfer or assignment
in blank with signatures appropriately guaranteed in form and substance suitable
to the Pledgee.
 
Section 4.  Representations and Warranties.  The Pledgor hereby represents and
warrants to the Pledgee as follows:
 
(a)  
The Pledgor has full power and capacity to execute and deliver this Agreement
and to incur and perform the obligations provided for herein.  No consent or
approval of any governmental authority or other third party is or will be
required as a condition to the enforceability of this Agreement.

 
 
 
 
 

--------------------------------------------------------------------------------

3
 
 
(b)  
This Agreement is duly authorized, executed and delivered by the Pledgor and is
enforceable against the Pledgor in accordance with its terms.

 
(c)  
The Pledgor is, and (as to any substitute Collateral) shall be, the sole record
and beneficial owner of the Collateral, free and clear of any setoff, claim,
restriction, pledge, lien, security interest, encumbrance or other charge of any
type, except for (i) the security interest created by this Agreement and (ii)
restrictions imposed by applicable laws, and, subject to the same exceptions,
the Pledgor has and shall have the right to transfer such Collateral and to
grant a security interest therein to the Pledgee as provided in this Agreement.

 
(d)  
Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby, nor the fulfillment of, nor the compliance
with, the terms, conditions or provisions hereof, will conflict with, result in
a breach of, or constitute a default under (i) any relevant statute, law,
ordinance, rule or regulation applicable to the Pledgor or the Collateral or
(ii) any indenture, agreement or other instrument, or any judgment, order or
decree, to which the Pledgor is a party or by which any of its assets including,
without limitation, the Collateral, may be bound.  There is no litigation, claim
or judicial, administrative or governmental proceeding of which the Pledgor has
been notified or, to the knowledge of the Pledgor, threatened with respect to
the Collateral, nor is there any basis for any such litigation, claim or
proceeding.

 
(e)  
The pledge of the Collateral pursuant to this Agreement creates a valid security
interest in the Collateral and a perfected first priority security interest in
the Collateral, securing the performance of the Secured Obligations.

 
(f)  
No financing statement or similar notice covering any Collateral is or shall be
on file in any recording office, and no other pledge or assignment thereof has
been made, or shall have been made, other than in favor of the Pledgee.

 
Section 5.  Pledgor’s Covenants.  Until the payment and performance in full of
all of the Secured Obligations, the Pledgor covenants that, unless the Pledgee
otherwise consents in writing:
 
(a)  
The Pledgor shall defend the Collateral against all claims and demands of all
persons at any time claiming any interest therein adverse to the Pledgee.  The
Pledgor shall keep the Collateral free from all claims, restrictions,
encumbrances, security interests, pledges, liens, demands or charges of any
type, except the security interest hereby created.

 
(b)  
Except as contemplated by the Transactional Documents, the Pledgor shall not
sell, assign, transfer, lease, lend, assign or otherwise hypothecate, pledge or
encumber the Collateral or any interest therein nor reduce the Pledgor’s
interest in any of the Collateral.  The Pledgor shall not consent to the
amendment to any document, instrument or agreement governing the terms of the
Collateral or the rights of the Pledgor with respect thereto except with the
consent of the Pledgee.

 
 
 
 
 

--------------------------------------------------------------------------------

 
4
 
 
(c)  
The Pledgor shall pay all costs necessary to enforce the security interest
created by this Agreement, including but not limited to taxes, assessments,
reasonable attorney’s fees, legal expenses and expenses of sales.  Whether the
Collateral is or is not in the Pledgee’s possession, and without any obligation
to do so and without waiving the Pledgor’s default for failure to make any such
payment, the Pledgee at its option may pay any such reasonable costs and
expenses and discharge encumbrances on the Collateral, and such payments shall
be a part of the Secured Obligations.

 
(d)  
The Pledgor shall sign and deliver, at its own cost, any instruments furnished
by the Pledgee, including, without limitation, financing statements and
continuation statements, which are necessary or desirable in the good faith and
reasonable judgment of the Pledgee to obtain, create, maintain and perfect the
security interest hereunder and to enable the Pledgee to comply with any federal
or state law in order to obtain, create or perfect the Pledgee’s interest in the
Collateral or to obtain proceeds of the Collateral.

 
(e)  
The Pledgor shall notify the Pledgee immediately of any change in the Pledgor’s
place of business, and any change in any matter warranted or represented by the
Pledgor in this Agreement.

 
(f)  
The Pledgor appoints the Pledgee and any officer thereof as the Pledgor’s
attorney-in-fact with full power in the Pledgor’s name and on the Pledgor’s
behalf, from time to time after the occurrence and during the continuance of an
“Event of Default”, to do every act which Pledgor is obligated to do or may be
required to do hereunder; however, nothing in this paragraph shall be construed
to obligate the Pledgee to take any action hereunder nor shall the Pledgee be
liable to the Pledgor for failure to take any action hereunder.  This
appointment shall be deemed a power coupled with an interest and shall not be
terminable as long as any Secured Obligations are outstanding.

 
(g)  
No renewal or extensions of or any other indulgence with respect to the Secured
Obligations or any part thereof, no modification of the terms of the Transaction
Documents, no release of any security, no delay in enforcement of payment, and
no delay or omission or lack of diligence or care in exercising any right or
power with respect to the Secured Obligations or any security therefor or
guaranty thereof or under this Agreement shall in any manner impair or affect
the rights of the Pledgee under any law, hereunder or under any other
Transaction Documents.  The Pledgee shall not be required to file suit or assert
a claim for personal judgment against any person for any part of the Secured
Obligations or seek to realize upon any other security for the Secured
Obligations, before foreclosing or otherwise realizing upon the Collateral.  The
Pledgor waives any right that can be waived to the benefit of or to require or
control application of any other security or proceeds thereof, and agrees that
the Pledgee shall have no duty or obligation to the Pledgor to apply to the
Secured Obligations any such other security or proceeds thereof.  The Pledgor
waives any right to require that any action be brought against any other person
or to require that resort be had to any other security.  The Pledgor further
waives any right of subrogation or to enforce any right of action against any
other obligor on any Secured Obligations or other pledgor to the Pledgee of
collateral for the Secured Obligations.

 
 
 
 

--------------------------------------------------------------------------------

5
 
 
(h)  
Except to the extent required by the Transaction Documents, so long as any
Secured Obligations remain outstanding, the Pledgor shall not create or incur or
suffer to be created, incurred or exist any mortgage, pledge, lien, charge,
security interest or other similar encumbrance of any kind upon the shares of
the Common Stock held by the Pledgor that are not Pledged Shares.

 
(i)  
Unless and until there shall have occurred an Event of Default, the Pledgor
shall be entitled to exercise all voting rights, if any, attaching to any of the
Collateral, and to give consents, waivers or ratifications in respect thereof;
provided, that no such action shall violate or be inconsistent with the terms of
the Transaction Documents.  All such rights of the Pledgor to vote and to give
consents, waivers and ratifications shall cease in the case that an Event of
Default shall occur and Section 9 of this Agreement shall then become
applicable.

 
Section 6.   Dividends and Distributions.  Unless and until there shall have
occurred  an Event of Default, all cash dividends, cash distributions, cash
proceeds and other cash amounts payable in respect of the Collateral shall be
paid to the Pledgor. The Pledgee shall be entitled to receive directly, and to
retain as part of the Collateral all other or additional stock, notes,
instruments or other securities or property (other than cash dividend or
distribution) paid or distributed by way of dividend or otherwise in respect of
the Collateral or by reason of any consolidation, merger, exchange of stock,
conveyance of assets, liquidation or similar corporate reorganization.  All
dividends, distributions or other payments which are received by the Pledgor
contrary to this Section 6 shall be received in trust for the benefit of the
Pledgee, shall be segregated from other property of the Pledgor and shall be
forthwith paid over to the Pledgee as Collateral in the same form received (with
any necessary endorsement).
 
  Section 7.  Preservation of Collateral.
 
(a)  
The Pledgee shall give to the Collateral the same degree of care and protection
which it gives to its own property, provided, however, that it shall have no
liability to the Pledgor for any losses, costs, expenses or damages due to any
acts or omissions of third parties, or due to any acts of God or other causes
beyond its control.  The Pledgee shall have no duty to preserve any rights with
respect to any Collateral, including, without limitation, rights against prior
parties, or to take, or to notify the Pledgor of the need to take, any action
respecting any rights, privileges or options relating to any Collateral.  To
replace any certificates, however, the Pledgor shall not be required to supply
any bond or other indemnity.

 
(b)  
The Pledgor shall furnish to the Pledgee, promptly upon receipt thereof, copies
of all notices, requests and other documents received by the Pledgor relating to
the Collateral unless the same were sent by the Pledgee.

 
 
 
 

--------------------------------------------------------------------------------

 
6
 
Section 8.  Defaults.  An “Event of Default” shall be deemed to have occurred
hereunder if the Company, the Pledgor or Mr. Han, fails in any respect to
perform its or his respective Secured Obligations, or if any representation or
warranty made by the Company, the Pledgor or Mr. Han under any Transaction
Document was untrue in any material respect when made;  provided, however, if
such default is curable, then an “Event of Default” shall be deemed to have
occurred only if such default shall not have been cured within thirty (30) days
after the occurrence of such default.
 
Section 9.  Remedies.  Upon and after the occurrence of any Event of Default:
 
(a)  
The Pledgee may exercise its rights with respect to the Collateral, without
regard to the existence of any other security or source of payment for the
Secured Obligations, and may demand, sue for collection or make any other
compromise or settlement with respect to other rights and remedies provided for
herein or otherwise available to it, and the Pledgee shall have all of the
rights and remedies of a secured party in New York under the Uniform Commercial
Code.

 
(b)  
Except as specifically reserved herein, the Pledgor waives all suretyship
defenses at law and in equity, including waste and impairment of the Collateral,
and further waives the requirement of any demand and presentment.  Ten (10)
days’ prior notice to the Pledgor at the address provided below or at such other
address as the Pledgor shall provide to the Pledgee in writing for such purpose,
of the time and place of any public sale of the Collateral, or of the time after
which any private sale or any other intended disposition is to be made, shall
constitute reasonable notification.

 
(c)  
The Pledgee is authorized at any such sale (including without limitation any
sale to itself or its affiliate, the same being expressly authorized and
contemplated herein), if the Pledgee deems it advisable to do so, in order to
comply with any applicable securities laws, to restrict the prospective bidders
or purchasers to persons who will represent and agree that they are purchasing
the Collateral for their own account for investment, and not with a view to the
distribution or resale thereof.  Sales made subject to such restriction shall
not, solely by reason thereof, be deemed not to have been made in a commercially
reasonable manner.

 
(d)  
The Pledgee is specifically authorized, with respect to any Collateral that
consists of security, to acquire such Collateral itself or to transfer such
Collateral to any affiliate of the Pledgee at a price which shall be determined
reasonably and in good faith by the mutual agreement of the Pledgor and the
Pledgee.  The Pledgor expressly waives any requirement that the Pledgee conduct
a public or private sale with respect to such Collateral and agree that such a
disposition is commercially reasonable.

 
(e)  
In case of any sale of all or part of the Collateral on credit for future
delivery, the Collateral so sold shall be retained by the Pledgee until the
purchase price is paid.  The Pledgee shall incur no liability in case of the
failure of the purchaser to pay for the Collateral as so sold if the Collateral
is recovered, or of the failure of the Pledgee to make any sale of the
Collateral after giving notice thereof, and in case of any such failure, such
Collateral may again be sold.

 
 
 
 

--------------------------------------------------------------------------------

 
7
 
(f)  
All cash proceeds received by the Pledgee in respect of any sale, collection or
other enforcement or disposition of the Collateral shall be applied (after
deduction of any amounts payable to the Pledgee for reasonable expenses of the
sale, collection or disposition of the Collateral) against the Secured
Obligations in such order as the Pledgee shall elect.  Upon payment or
performance in full of all of the Secured Obligations, the Pledgor shall be
entitled to the return of all Collateral pledged by them and all proceeds
thereof, which have not been used or applied toward the payment of the Secured
Obligations as herein authorized.

 
The Pledgor specifically understands and agrees that any sale by the Pledgee of
all or part of the Collateral pursuant to the terms of this Agreement may be
effected by the Pledgee at times and in manners which could result in the
proceeds of such sale being significantly and materially less than might have
been received if such sale had occurred at different times or in different
manners, and the Pledgor hereby releases the Pledgee and its officers and
representatives from and against any and all obligations and liabilities arising
out of or related to the timing or manner of any such sale.
 
Section 10.  Waivers and Remedies.  Except as otherwise provided herein or by
law, the Pledgor waives presentment, demand, notice and protest, notice of
acceptance of this Agreement, and except as provided in Section 9(b) notice of
all action by the Pledgee in reliance hereon.  No failure by the Pledgee to
exercise, no delay by the Pledgee in exercising, and no single or partial
exercise of, any right, remedy or power hereunder or under any other agreement
relating to the Secured Obligations or to Collateral shall operate as a waiver
thereof, or of any other right, remedy or power at any time.  No amendment,
modification or waiver of any provision of this Agreement shall be effective
unless contained in a writing signed by the Pledgee.  Any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  The rights, remedies and powers of the Pledgee and the
Pledgor, not only hereunder, but also under any other agreements of the Pledgor
with the Pledgee including the Transaction Documents and applicable law, are
cumulative and may be exercised successively, concurrently or alternatively.
 
Section 11. Term; Assignment; Binding Effect.  This Agreement shall remain in
full force and effect until the earlier of (i) the redemption in full of all of
the Series D Preferred Stock held by the Pledgee pursuant to the Transaction
Documents, or (ii) the conversion of all of the Series D Preferred Stock into
Common Stock of the Company pursuant to the Transaction Documents, so long as
there is no outstanding claim or dispute between the Investor and/or its
affiliates, on the one hand, and the Company, the Pledgor and/or Mr. Han, on the
other hand, under the Transaction Documents.  The Pledgor may not assign this
Agreement or any of its rights or duties hereunder to any Person.  The Pledgee
may not assign its rights hereunder except to an affiliate of the Pledgee to
which the Pledgee has validly transferred some or all of the Series D Preferred
Stock held by the Pledgee.
 
Section 12.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, except to the extent that
the perfection of the security interest granted hereby in respect of any item of
the Collateral may be governed by the applicable law of another
jurisdiction.   Unless otherwise defined herein, all words and terms used in
this Agreement shall have the meanings provided in the New York Uniform
Commercial Code.  If any provision of this Agreement, or the application thereof
to any person or circumstance, is held invalid, such provision shall be deemed
to be modified to comply with applicable law or if not able to be so modified,
shall be deemed to be severed from the Agreement, the remaining provisions of
which to be valid and enforceable.
 
 
 
 

--------------------------------------------------------------------------------

 
8
 
 
Section 13.  Signatures.  This Agreement may be executed in counterparts.
 
Section 14.  Headings.  The captions in this Agreement have been included for
reference only and shall not define or limit the provisions hereof.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
 

 
XD. Engineering Plastics Company Limited, as the Pledgor
         
 
By:
              Name:               Title:              
Address: Palm Grove House, P.O. Box 438,  Road Town, Tortola
British Virgin Islands

 
 
 
 
 
 
 
 
 
[Signature Page to Pledge Agreement]
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
MSPEA MODIFIED PLASTICS HOLDING LIMITED, as the Pledgee
         
 
By:
              Name:               Title:              
Address: c/o Walkers Corporate Services Limited, Walker House, 87 Mary
Street George Town, Grand Cayman, Cayman Islands KY1-9005

 
 


 


 


 
 
 
[Signature Page to Pledge Agreement]
 
 

--------------------------------------------------------------------------------

 


 


 


 
ANNEX A
 
SCHEDULE OF PLEDGED SHARES
 
·  
16,000,000 shares of common stock, par value $0.0001, in China XD Plastics
Company Limited registered in the name of XD. Engineering Plastic Company
Limited.

 


 
 